The petition for rehearing is stricken for the reason that it is a reargument, and in violation of our rule 48.
The meaning of the words "debt contracted" has recently been considered in another case, Jackson v.McKeown, 79 Colo. 447, 246 P. 277. In that case, words appear in the federal homestead act. In that case, as in this case, the holding is that a debt is contracted at the time the agreement respecting it is made, though the debt may mature or accrue at a later date, or may never accrue. Thus in Leman v. Chipman, 82 Neb. 392,117 N.W. 885, the debt of a surety on an appeal bond was held to be "contracted" at the time he signed the bond, although the debt would not accrue, or be an enforceable obligation, unless the judgment against his principal should be affirmed and the principal should fail to pay. For other authorities supporting the view taken in this case, see Griffin v. Long, 96 Ark. 268, 131 S.W. 672, 35 L.R.A. (N.S.) 855, Ann. Cas. 1912B, 622, and the cases therein cited.
Rehearing denied. *Page 347